Case: 18-10404      Document: 00514836334         Page: 1    Date Filed: 02/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-10404                           FILED
                                  Summary Calendar                 February 14, 2019
                                                                      Lyle W. Cayce
In the Matter of : ALBERT LUTTERODT,                                       Clerk


                Debtor


ALBERT LUTTERODT,

              Appellant

v.

JACKSON POTTER; ENVISION REALTY GROUP,

              Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CV-2893


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Judgment of district court and bankruptcy court is affirmed for the
reasons explained by the bankruptcy court.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.